NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                  ARIZONA COURT OF APPEALS
                                    DIVISION ONE


                              THOMAS M., Appellant,

                                           v.

                           DANETTE G., G.M., Appellees.

                                No. 1 CA-JV 18-0065
                                  FILED 8-14-2018


             Appeal from the Superior Court in Maricopa County
                                No. JS17385
           The Honorable Eartha K. Washington, Judge Pro Tempore

                                     AFFIRMED


                                      COUNSEL

Czop Law Firm, PLLC, Higley
By Steven Czop
Counsel for Appellant

McCulloch Law Offices, Tempe
By Diana McCulloch
Counsel for Appellee Danette G.

.
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court


                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Jennifer M. Perkins joined.


W I N T H R O P, Judge:

¶1           Thomas M. (“Father”) appeals the superior court’s order
severing his parental rights to his daughter, G.M., on the abandonment
ground. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Father and Danette G. (“Mother”) have two minor daughters,
A.M., born in 2001, and G.M., born in 2003. After a seven-year marriage,
the parents went through a two-year contentious divorce, resulting in a
final decree in May 2009. The decree allotted the parents equal parenting
time. Even after the decree, things remained acrimonious between them,
and several family court proceedings followed over the next eight years.
The family court appointed parenting coordinators, as necessary, to
attempt to mediate parenting disputes as they arose.

¶3            In 2013, G.M. developed anxiety related to her visits with
Father and exhibited stomach aches and vomiting on exchange days.
G.M.’s pediatrician concluded that her physical symptoms were caused by
anxiety, and referred her for immediate therapy. Her therapists diagnosed
her with anxiety and depression, and eventually with post-traumatic stress
disorder (“PTSD”). Despite regularly attending therapy, G.M.’s issues
escalated in mid-2015 when she threatened to harm herself or commit
suicide from the anxiety over having to see Father.

¶4             Consequently, in September 2015, the superior court
decreased Father’s parenting time to every other weekend and ordered
that, if G.M. “expresses at any point that [she] will self-harm during Father’s
parenting time, Father’s parenting time will not occur that weekend and it
will be brought to the Parenting Coordinator’s attention.” G.M. attended a
few more visits with Father but stopped visiting altogether after November
2015. When G.M. texted Father that December to inform him that she was
not going to visit, Father replied that she was not welcome in his house.
After that, Father did not raise any visitation issues with the parenting
coordinator. Father sent G.M. a handful of texts between December 2015



                                      2
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

and March 2016, but she did not respond. In July 2016, Father sent G.M.
one text message informing her that the family dog had died. In September,
Father moved to Texas, and in November, Father sent G.M. a text message
about Christmas. G.M. did not communicate with Father after his move,
but kept in some contact with his wife, who would text G.M. and
occasionally send gifts.

¶5            Meanwhile, Mother obtained several enforcement orders
against Father because he fell severely behind in paying both child support
and his share of G.M.’s medical expenses. By October 2016, the superior
court found Father in willful contempt of child support orders at least ten
times, and he owed more than $100,000 in child support, arrearages, and
expenses. That same month, Mother petitioned to terminate Father’s
parental rights to G.M., alleging abandonment.1 With the court’s
permission, Father attended most of the pretrial proceedings
telephonically. At a pretrial conference in August 2017, however, the
superior court ordered Father to appear in person for the severance hearing
scheduled over four days in November and December.

¶6             Father did not submit a written motion for a telephonic
appearance, but called the court on the first day of the severance hearing.
He explained that he was not going to appear in person because he had an
active arrest warrant in Arizona for failing to pay child support and did not
want an arrest jeopardizing his employment in Texas. After questioning
Father and his counsel about his failure to appear, the superior court told
Father there was “no just cause” for his absence and proceeded with the
hearing. The court allowed Father to listen to the remainder of the hearing
via telephone. On the second day of the hearing, the superior court stated
on the record that:

       [W]e’re going to start with the issue about the default, because
       that was addressed the last time. . . . When I decided [Father]
       was in default for failing to appear in person, I found that he
       . . . failed to appear without good cause. . . . By failing to do
       so, he waived his rights and is in default pursuant to [Arizona
       Revised Statutes (“A.R.S.”) section] 8-537. His legal rights are,
       therefore, waived. And he is deemed to have admitted the
       allegations in the petition by failing to appear.



1      Mother also alleged that Father had neglected or abused G.M., but
the superior court later found that her petition failed to set forth a factual
basis for that ground.


                                      3
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

The court then told Father’s counsel that because of his failure to appear,
she could not challenge the abandonment allegation. It did allow her to
address the best-interests issue through cross-examination of Mother’s
witnesses, calling witnesses for Father, and giving a closing argument.
Additionally, the court noted that the issues of abandonment and best
interests were intertwined in this case, allowed Father’s counsel leeway
during cross-examination, and allowed Father’s wife to testify about both
the abandonment and best-interest issues.

¶7            The superior court took the matter under advisement and
later issued a ruling terminating Father’s parental rights on the
abandonment ground. Father timely appealed, and we have appellate
jurisdiction pursuant to the Arizona Constitution Article 6, Section 9; A.R.S.
§§ 8-235(A), 12-120.21(A)(1), and -2101(A)(1).2

                                ANALYSIS

¶8            On appeal, Father asserts that the superior court erred in four
ways: (1) by failing to make formal waiver findings at the start of the
severance hearing; (2) by violating Father’s due process rights through
limiting his attorney’s participation; (3) by not allowing Father to appear
telephonically at the severance hearing; and (4) because insufficient
evidence supports its termination order.

       I.     The Superior Court’s Waiver Findings Made Before the Severance
              Hearing Safeguarded Father’s Due Process Rights.

¶9            Citing Brenda D. v. Department of Child Safety, 243 Ariz. 437
(2018), Father argues that the superior court did not make the necessary
       3

waiver findings pursuant to A.R.S. §§ 8-537(C), -863(C), and Arizona Rule
of Procedure for the Juvenile Court (“Rule”) 66(D)(2) at the start of the
severance hearing and that the court’s “more thorough [waiver] analysis”
completed on the second day of the hearing does not cure the defect. Father
is not challenging the sufficiency of the court’s final, written waiver
findings or the substance of those four findings—that he failed to appear
without good cause, had notice of the severance hearing, was properly


2     Absent material revision since the relevant date, we cite a statute’s
most current version.

3     Brenda D. was decided after the severance hearing in this case;
however, the Court’s opinion was published before the final severance
order was issued.


                                      4
                   THOMAS M. v. DANETTE G., G.M.
                       Decision of the Court

served, and had been previously admonished regarding the consequences
of his failure to appear. He challenges only the timing of the court’s oral
findings. While we agree that under the holding of Brenda D., the superior
court should have made more formal waiver findings on the first day of the
severance hearing (rather than on the second day), the court made sufficient
inquiries before beginning the hearing to guarantee Father’s due process
rights.

¶10          Section 8-537(C) provides:

      If a parent does not appear at the . . . termination adjudication
      hearing, the court after determining that the parent has been
      [given proper notice], may find that the parent has waived
      [his] legal rights and is deemed to have admitted the
      allegations of the petition by [his] failure to appear. The court
      may terminate the parent-child relationship as to a parent
      who does not appear based on the record and evidence
      presented.

See also A.R.S. § 8-863(C). Rule 66(D)(2) gives effect to this statutory
directive and provides that:

      If the court finds the parent, guardian or Indian custodian
      failed to appear at the termination adjudication hearing
      without good cause shown, had notice of the hearing, was
      properly served pursuant to Rule 64 and had been previously
      admonished regarding the consequences of failure to appear,
      including a warning that the hearing could go forward in the
      absence of the parent, guardian or Indian custodian and that
      failure to appear may constitute a waiver of rights, and an
      admission to the allegation contained in the motion or
      petition for termination, the court may terminate parental
      rights based upon the record and evidence presented if the
      moving party or petitioner has proven grounds upon which
      to terminate parental rights.

In interpreting this rule, the Arizona Supreme Court stated in Brenda D. that
“to avoid due process concerns, a juvenile court’s discretionary finding of
wavier based on a parent’s failure to appear for a termination adjudication
hearing should be made at the start of the hearing, before the proceeding
commences.” 243 Ariz. at 444, ¶ 23.

¶11          However, a court’s failure to strictly comply with the Arizona
Rules of Procedure for the Juvenile Court does not necessarily require a


                                     5
                     THOMAS M. v. DANETTE G., G.M.
                         Decision of the Court

reversal. Monica C. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 89, 94, ¶ 22 (App.
2005). “Instead, noncompliance with the rules falls under either the
harmless error (if an objection was made) or fundamental error (if no
objection was made) framework.” Id. In order “[t]o establish fundamental
error, [the complaining party] must show that the error complained of goes
to the foundation of his case, takes away a right that is essential to his
defense, and is of such magnitude that he could not have received a fair
trial.” Id. at ¶ 24 (quoting State v. Henderson, 210 Ariz. 561, 568, ¶ 24 (2005)).

¶12          Although the superior court did not use the express language
of Rule 66(D)(2) in its oral findings, it made the proper inquiries before the
proceeding began to guarantee Father’s due process rights. Father raised
no issues with these findings during or after the severance hearing.
Consequently, we review for fundamental error.

¶13            In November 2016, Mother served Father with the initial
termination hearing notice. That notice complied with Rule 64 by warning
Father that his failure to appear at future hearings could result in a waiver
of his rights. With the court’s permission, Father telephonically attended a
pretrial conference in August 2017. There, the superior court scheduled the
severance hearing and ordered Father’s personal appearance.

¶14           Father did not appear in person, as ordered, at the severance
hearing. On the first day of the severance hearing, the superior court
confirmed that Father both knew of the hearing and understood that he was
required to appear in person. Father’s counsel told the court that Father
was “aware of the order, that he appear in person” but that “[h]e has elected
not to” do so. The superior court then confirmed this understanding with
Father:

       [Court:]       You understood that you were supposed to be
                      in court today?

       [Father:]      Yes, ma’am. I had a discussion with my counsel
                      about that.

       [Court:]       So you disobeyed my order to be present in the
                      courtroom today. You’ve been on the phone in
                      every hearing. And I’m sure you clearly
                      understood that you were supposed to be in
                      court today. Isn’t that --

       [Father:]      Yes, ma’am, I --



                                         6
                   THOMAS M. v. DANETTE G., G.M.
                       Decision of the Court

      [Court:]      correct, [Father]?

      [Father:]     My counsel and I did -- yes, my counsel and I
                    did discuss that.

      [Court:]      I’m asking you specifically, sir. You understood
                    my order that you were to be present in court?

      [Father:]     Yes, that is correct, ma’am.

¶15           The court next confirmed that Father knew the severance
hearing could go forward in his absence. His counsel told the court that
“[Father] is aware . . . that the Court may just proceed in his absence.” The
court replied, “And I will do that. There is no just cause, [Father], for you
not to be present.” To confirm this finding, the court extensively questioned
Father. He explained that he had failed to appear for two reasons. First, he
had an arrest warrant in Arizona from failing to pay child support, and
second, he did not want an arrest jeopardizing his Texas employment. The
court concluded that the “case w[ould] proceed with [Father] not being
present in the courtroom.” The superior court reaffirmed these initial
waiver findings on the second day of the hearing using the express
language of Rule 66(D)(2).

¶16            Considering this record, the court confirmed compliance with
Father’s due process rights before proceeding with the severance hearing.
Moreover, Father does not demonstrate on appeal how the court’s initial
informal findings deprived him of a fair trial. Because Father has failed to
allege, let alone demonstrate, prejudice on appeal, reversal on this basis is
unwarranted.

      II.    The Superior Court’s Restriction on Attorney Participation at the
             Severance Hearing Was Harmless Error.

¶17           Father also argues the superior court denied him due process
when it instructed his counsel she was “precluded . . . from an affirmative
presentation of testimony [or any other evidence] on the issue of
abandonment.”4 Under Brenda D. this instruction was error but, on the facts

4       Mother argues that Father waived this argument. However, after
Father failed to appear, his counsel raised the issue of how extensively she
could participate in the hearing and timely objected when the court
restricted her from addressing the abandonment issue. Accordingly, we
decline to apply waiver here. See Marianne N. v. Dep’t of Child Safety, 243



                                     7
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

of this case, the error is harmless. See Manuel M. v. Ariz. Dep’t of Econ. Sec.,
218 Ariz. 205, 215, ¶¶ 32-33 (App. 2008) (applying harmless error analysis
when court improperly restricted counsel’s participation and counsel
timely objected).

¶18            Brenda D. held that the “waiver rules . . . do not apply to a
parent’s right to counsel at a termination adjudication hearing, a right that
is unaffected by the parent’s appearance or absence. A parent’s counsel
may fully participate in the hearing, including by contesting the motion’s
factual allegations.” 243 Ariz. at 440, ¶¶ 2-3. However, “[i]f the parent does
not appear before the termination adjudication hearing concludes, then the
waiver of the parent’s legal rights is effective throughout the hearing, and
at its completion . . . the parent will be deemed to have admitted the factual
allegations in the motion.” Id. at 444, ¶ 24; see also Manuel M., 218 Ariz. at
214, ¶¶ 24, 30 (concluding that, after a parent’s waiver of rights, “factual
allegations are deemed admitted but legal conclusions are not.”). Error is
harmless when it does not contribute to the verdict or affect a party’s
substantial rights. Alice M. v. Dep’t of Child Safety, 237 Ariz. 70, 73, ¶ 12
(App. 2015) (citing State v. Davolt, 207 Ariz. 191, 205, ¶ 39 (2004)); see also J
& B Motors, Inc. v. Margolis, 75 Ariz. 392, 395 (1953) (exclusion of admissible
evidence is not reversible error if in all probability its admission would not
have changed the result).

¶19           Here, the court’s instruction is harmless because Father failed
to physically appear for the entire severance hearing. His failure to appear
constituted an admission of the factual allegations in the severance petition.
Notably, the severance petition alleged that:

       •   Father had failed to exercise his court ordered parenting time
           since mid-May 2015 and had “not spoken to [G.M.] since
           November 2015.”

       •   Father did not notify the parenting coordinator that he was not
           receiving his visits with G.M. or otherwise “seek to have any
           parenting time with” her after September 2015.

       •   Father texted G.M. in December 2015 and told her she “was not
           welcome in his house.”



Ariz. 53, 56, ¶ 13 (2017) (citing City of Tucson v. Clear Channel Outdoor, Inc.,
209 Ariz. 544, 552 n.9, ¶ 33 (2005)) (decision to deem issue waived is
“jurisprudential, not jurisdictional”).


                                       8
                       THOMAS M. v. DANETTE G., G.M.
                           Decision of the Court

       •      G.M. had severe anxiety directly related to her relationship with
              Father and had been seeing mental-health professionals since
              2013.

       •      Father had failed to financially support G.M. despite court orders
              to do so and had accumulated child support arrearages of about
              $60,000.

¶20           Bearing these facts in mind, Father does not demonstrate on
appeal how the court’s error in restricting Father’s counsel affected the
court’s findings and judgment. Father states that “he [and his wife] would
have testified . . . in his defense” but does not demonstrate how any
potential evidence in that regard would have shown that “the factual
allegations, albeit true, did not justify” a finding of abandonment.5 See
Manuel M., 218 Ariz. at 215, ¶ 32. At most, Father argues that he “tried to
keep in contact with G.M. through his wife,” who sent G.M. some text
messages and gifts.        Even accepting this as true, Father’s wife
acknowledged that Father, himself, had not had meaningful contact with
G.M. since 2015. In that regard, we note that, in recognizing the connection
between the abandonment and best-interests issue, the court did allow
Father’s wife to testify as to the facts surrounding the abandonment
allegation. On this record, the superior court’s instruction was harmless
error.

       III.      The Superior Court Did Not Abuse Its Discretion by Not Allowing
                 Father to Appear and Fully Participate Telephonically at the
                 Severance Hearing.

¶21            Father next asserts that the superior court abused its
discretion by not allowing him to testify telephonically at the severance
hearing. He argues that his telephonic participation would not have
harmed the parties and “that Mother essentially forced [him] to either
defend the Severance Petition in person in Arizona and be arrested [for
nonpayment of child support], or appear telephonically and risk waiving
his rights to contest the Severance Petition.”

¶22           Arizona courts “may permit” parents to appear and
participate via telephone for a severance hearing, but they are not required
to do so. Ariz. R.P. Juv. Ct. 42; Willie G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz.
5     Although Father listed many witnesses and exhibits in his disclosure
statement, his counsel told the court she had only intended to call Father
and his wife to testify.


                                         9
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

231, 234, ¶ 14 (App. 2005) (superior court has “the authority, but not an
obligation, to allow the parents to appear by telephone rather than in
person”). The determination of what constitutes good cause for a parent’s
inability to appear is “largely discretionary,” and we review that
determination for an abuse of discretion. Willie G., 211 Ariz. at 234, ¶ 13.

¶23           With full knowledge and legal advice concerning the court’s
explicit order requiring personal attendance at the severance hearing,
Father did not submit a written request to modify that order and/or to be
allowed to appear and participate telephonically. Nor did he make an oral
request in that regard until after the severance hearing had begun. On this
record, the court did not abuse its discretion in disallowing such an
appearance. The severance hearing is a pivotal point in the proceedings.
Father had sufficient notice that the court required his personal appearance.

¶24             The admitted factual allegations and evidence presented
against Father established that, in the six months preceding the severance
petition, he maintained less than minimal contact with G.M. and provided
her little to no financial or emotional support. Had Father appeared at the
hearing and contested these allegations, assessing his credibility would
have been essential to the court’s ultimate determination. Because the court
had, at Father’s request, allowed Father to appear telephonically until the
severance hearing, it had no prior chance to observe him testify. We
recognize that Father believed he was in a difficult position given the
outstanding warrant for his arrest in Arizona, but his chronic and
significant history of failing to pay child support created that very
predicament. Thus, on this record, we cannot say that the superior court
abused its discretion in requiring his personal appearance at the severance
hearing.

       IV.    Reasonable Evidence Supports the Superior Court’s Termination
              Order.

¶25          Father also argues that no reasonable evidence supports the
superior court’s termination order because G.M. refused contact with him
and Mother restricted his contact with G.M. by obtaining child-support
judgments.

¶26           We view the evidence in the light most favorable to sustaining
the superior court’s order and will only overturn the court’s findings if they
cannot be supported by reasonable evidence. Ariz. Dep’t of Econ. Sec. v.
Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010). In conducting that review,
however, we do not reweigh the evidence presented at the severance



                                     10
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

hearing. See Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 13
(App. 2011) (“The juvenile court is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and make
appropriate findings”). Although parents have a fundamental right to raise
their children as they see fit, that right is not without limitation. Minh T. v.
Ariz. Dep’t of Econ. Sec., 202 Ariz. 76, 79, ¶ 14 (App. 2001). To sever this
fundamental right, a superior court must find by clear and convincing
evidence that one of the statutory grounds for severance exists. Michael J.
v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000).

              A.     Abandonment

¶27          As relevant here, section 8-533(B)(1) authorizes severance if
“the parent has abandoned the child.” “Abandonment” is defined as:

       the failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parental relationship with the child without just
       cause for a period of six months constitutes prima facie
       evidence of abandonment.

A.R.S. § 8-531(1). A finding of abandonment is premised on the parent’s
conduct, not the parent’s subjective intent. See Michael J., 196 Ariz. at 249-
50, ¶ 18. The key consideration is whether, under the circumstances of the
case, the parent “has provided reasonable support, maintained regular
contact, made more than minimal efforts to support and communicate with
the child, and maintained a normal parental relationship.” Id.; see also
A.R.S. § 8-531(1).

¶28          Here, Father admitted the factual allegations in the
termination petition. These facts clearly establish that Father had
abandoned G.M. for well over six months preceding the hearing. Likewise,
in determining that Father abandoned G.M., the superior court made
numerous factual findings. Pointedly, the court found that Father made no
“concerted effort to . . . maintain a relationship with” G.M. or “provide her
with financial support.” Those findings are supported in the record by
reasonable evidence.

¶29         In 2015, G.M.’s distress over her relationship with Father
culminated in anxiety, depression, and suicidal ideations. Because of
G.M.’s emotional conflict, the superior court reduced Father’s parenting


                                      11
                   THOMAS M. v. DANETTE G., G.M.
                       Decision of the Court

time to every other weekend. It also created a detailed and specific plan as
to how the parents could resolve any resulting conflicts over parenting
time. According to that plan, Father’s parenting time would be suspended
if G.M. expressed or demonstrated self-harm inclinations. If Father’s
parenting time did not occur, he needed to notify and then work with the
parenting coordinator. Following this order, G.M. attended a few visits but,
after November 2015, she stopped engaging in them altogether.

¶30            Given these facts, Father argues that he could not have
abandoned G.M. because she refused contact with him. While G.M.’s
refusal made communication more difficult, Father had more than
sufficient opportunities to address this issue. Instead of notifying the
parenting coordinator or seeking judicial intervention, Father texted G.M.
in December 2015 and told her that she “was not welcome in his house.”
Their relationship remained distant. Father made less than minimal efforts
to exercise his parenting time or to repair his relationship with G.M. after
November 2015. Between May and October 2016, Father sent G.M. one text
(in July), but otherwise had no contact with her.6 Nor did he notify the
parenting coordinator about the cessation in visits. He also did not seek
therapeutic counseling for or with G.M. Additionally, in the relevant
several months, he sent her no cards or letters and provided her little to no
financial support. In October 2016, Father emailed Mother requesting a
visit with A.M. but did not mention G.M. at all. That same month, Father’s
wife sent G.M. a gift card. Overall, the record reflects that Father
maintained less than minimal contact with G.M.

¶31           As Mother testified, there were many avenues beyond just
text messaging that Father could have tried to repair his relationship with
his daughter.

      He could have mailed her letters, sent her a card. He could
      have filed for parenting time. He could have filed for
      therapeutic reunification. He could have filed for simple
      counseling. He could have called her counselor and asked if
      it was possible to have his own sessions with the counselor
      and then grow to having joint sessions with her. He could

6      Without providing a time frame or any meaningful specifics,
Father’s wife testified that Father had “been blocked from [G.M.’s] phone,
but he continues to reach out.” Mother confirmed that G.M. had blocked
Father from her phone at some point in early 2016, but testified that she
instructed G.M. that “she cannot block him and that she needs to unblock
him.”


                                     12
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

       have sent a gift. He could -- there’s so many things he could
       [have done]. He could have emailed me and said could you
       hand [G.M.] this email.

However, he did not pursue most of these avenues. See Michael J., 196 Ariz.
at 250, ¶ 22 (when circumstances prevent a parent from exercising
traditional bonding methods, he “must act persistently to establish the
relationship however possible and must vigorously assert his legal rights
to the extent necessary”) (citation and quotation omitted). Overall, the
record supports the court’s finding that although G.M. “refused to see
[Father] and be in his care,” Father took little action—either with G.M. or
with available third-party resources—to develop, improve or maintain a
normal parent-child relationship with her.

¶32            Father also argues that Mother restricted his contact with
G.M. by pursuing unpaid child support, resulting in various judgments and
civil arrest warrants issued against him after July 2016. But Father concedes
that those warrants existed because he failed to pay child support, and his
argument is therefore unpersuasive. Father has had ample opportunity to
litigate child-support issues in family court. Ultimately, he has been very
inconsistent in paying Mother and admittedly has accrued significant
arrearages. Regardless, Father’s child-support judgments did not prevent
him from contacting G.M. through email or social media or from personally
sending her cards, gifts, or letters, or otherwise taking any meaningful steps
to repair and maintain any parental relationship with G.M. On this record,
reasonable evidence supports the superior court’s determination that
Father abandoned G.M.

              B.      Best Interests

¶33            Father also argues that the superior court erred in finding that
severance was in G.M.’s best interest. To sever parental rights, the court
must find by a preponderance of the evidence that severance is in the best
interest of the child. Michael J., 196 Ariz. at 249, ¶ 12. Accordingly, a court
must find either that a child will affirmatively benefit from the severance of
a parent’s rights or that a continued relationship with a parent will harm
the child. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App.
2004).

¶34           The superior court found that G.M.’s “mental and possibly
physical health would suffer if [Father] maintained any legal rights over
her.” This finding is supported by reasonable evidence. G.M. suffered from
anxiety, depression, and PTSD for four years. Her therapist, who had been



                                       13
                    THOMAS M. v. DANETTE G., G.M.
                        Decision of the Court

seeing her weekly since May 2017, opined that G.M.’s mental-health issues
stem primarily from “mental and emotional abuse and neglect that she
experienced” from Father.

¶35            The therapist further testified that G.M. “has expressed [a]
clear fear of being hurt” by Father, and has a specific, recurring fear of being
left in her Father’s care if something happened to Mother. Father’s
treatment of G.M. has caused her to isolate and develop negative beliefs
about herself. It has also caused her “extreme anxiety” and depression,
which has “prompted some incidents of self-harm [and] . . . suicidal
thoughts.” When asked whether reconciliation was possible, G.M.’s
therapist testified that before Father could engage in therapy with G.M., she
“would have to have significant evidence that he has done a lot of work on
his end.” But she could not recommend it “having [received] no
information whatsoever on any work that he has done to address his issues
that led to the abuse and the neglect.”

¶36           For these reasons, G.M.’s therapist concluded that, in her
professional opinion, continuing the parent-child relationship would be
detrimental to G.M.’s mental-health and that severing Father’s parental
rights was in her best interest. She also testified that terminating Father’s
parental rights would benefit G.M. because it would release her from her
“ongoing anxiety” regarding Father, allow her to move forward in therapy,
and provide her with finality and security. This record supports the court’s
ruling on best interests.

                               CONCLUSION

¶37           The superior court’s order severing Father’s parental rights to
G.M. is affirmed.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        14